                                                                                                                     USDCSDNY
                                                                                                                DOCUMENT
AO 245B (Rev . 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                        Sheet I                                                                                 ELECTRONICALLY FILED

                                           UNITED STATES DISTRICT
                                                          Southern District of New York
                                                                                                                DOC #: _ _1--,,---1
                                                                                                          CoURti>A-TEFILED:            ,11/iow
                                                                                )
               UNITED STATES OF AMERICA                                         )        JUDGMENT IN A CRIMINAL CASE
                                    V.                                          )
                                                                                )
                         Solomon Peterson                                                Case Number: 19 er 555
                                                                                )
                                                                                )        USM Number: 87031-054
                                                                                )
                                                                                )         Philip Weinstein
                                                                                )        Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             one
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                Offense Ended          Count
18 U.S.C. 922(g)(1)                felon in possession of a firearm                                                 7/5/2019            one




       The defendant is sentenced as provided in pages 2 through                     7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
~ Count(s)        any open                                 •   is      ~ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                   1/7/2020

                                                                              Da,eoflmpo,;,<o, f "~
                                                                                                   0
                                                                                                          :yi,( ~
                                                                                                           nt   --;-::>



                                                                              Signature of Judge




                                                                                                        Richard M. Berman , U.S.D.J.
                                                                              Name and Title of Judge


                                                                                                                   1/7/2020
                                                                              Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                   Judgment - Page      2   of   7
 DEFENDANT: Solomon Peterson
 CASE NUMBER: 19 er 555

                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                       24 months




      ~ The court makes the following recommendations to the Bureau of Prisons:
         It is recommended that the defendant be designated to Otisville, Danbury or Allenwood NOT Fort Dix.




      lt1   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at    _ _ __ __ _ _ _              D a.m.       D p.m .      on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ __ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNlTED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNlTED ST ATES MARSHAL
AO 245B (Rev . 09/ 19)   Judgment in a Criminal Case
                         Sheet 3 - Supervised Release
                                                                                                       Judgment- Page __J_   _ of
DEFENDANT: Solomon Peterson
CASE NUMBER: 19 er 555
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 three years




                                                        MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page                  of
DEFENDANT: Solomon Peterson
CASE NUMBER: 19 er 555

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least l O days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. lfyou plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least l O days before the change. If notifying the probation officer at least l 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO . You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision .




U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts .gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                            Judgment-Page _____5____ of
DEFENDANT: Solomon Peterson
CASE NUMBER: 19 er 555

                                         SPECIAL CONDITIONS OF SUPERVISION
 1- Throughout the term of supervised release, defendant shall participate in weekly individual therapeutic counseling and
 weekly group counseling by a licensed therapist. The defendant may be required to contribute to the costs of services
 rendered (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third
 party payment;
 2- Throughout the term of supervised release, defendant shall participate in a program approved by the U.S. Probation
 Office for substance abuse and alcohol abuse which program shall include testing to determine whether the defendant has
 reverted to the use of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered
 (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third party
 payment;
 3- Defendant shall be supervised in his district of residence;
 4- Defendant shall report to probation within 24 hours of his release from custody;
 5- Defendant shall appear for a Court conference on April 19, 2021 at 10:00 am.
AO 2458 (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page       6      of      7
 DEFENDANT: Solomon Peterson
 CASE NUMBER: 19 er 555
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment               Restitution               Fine                   AV AA Assessment*              JVT A Assessment**
 TOTALS            $    100.00               $   0.00                 $    0.00               $   0.00                       $   0.00


 D The determination of restitution is deferred until _____ . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered            Priority or Percentage




 TOTALS                                $                           0.00           $                      0.00


 D     Restitution amount ordered pursuant to plea agreement              $ _ _ _ _ _ _ _ _ __


 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 l 2(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the               D fine     D restitution.
       D the interest requirement for the            D     fine    D restitution is modified as follows :

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.          ·
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                                Judgment -   Page __J___ of
 DEFENDANT: Solomon Peterson
 CASE NUMBER: 19 er 555


                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     It!   Lump sum payment of$        ~    ~ ~- - - due immediately, balance due
                                             100.00

             D    not later than                                     , or
             D    in accordance with D C,               D D,    D E,or          D F below; or
 B     D Payment to begin immediately (may be combined with                  • c,         OD,or         D F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $
                                                                                                                 ----
                                                                                                                             over a period of
                            (e.g., months or years), to commence       _  _   _ _   _   (e .g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant ' s ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                     Joint and Several                 Corresponding Payee,
       (including defendant number)                         Total Amount                         Amount                           if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution princpal, (3) restitution interest, (4) AV AA assessment,
 (SJ fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecut10n and court costs.
